Title: Notes on Debates, 30 May 1783
From: Madison, James
To: 


Friday May 30
The debates on the report recommending to the States a compliance with the 4th. 5. & 6th. of the provisional articles were renewed; the report being finally committed nem: con: see Secret Journal
The Report including the objections to interest on British debts; was also agreed to nem: con: not very cordially by some who were indifferent to the object; and by others who doubted the mode of seeking it by a new stipulation.
